Exhibit 10.3

 

HUMAN RESOURCES POLICY

 

Code of Ethics
US-107

 

Inventions & Confidential Information form

 

General

 

It is the Company’s belief that our high ethical standards will be more
effectively carried out in practice if there is a clear expression and
understanding of the kind of conduct that is expected of all employees. The
Company’s Code sets forth established standards and procedures, which all
employees are expected to follow. It is essential that all employees read,
understand and adhere to the Code.

 

While the Code outlines many responsibilities applicable to IR employees, it is
not all-inclusive and is not designed to provide an answer to every question
that may arise. If employees have specific questions concerning activities
relative to the matters set forth in this policy or any corporate action, they
should discuss their concerns with their supervisor, senior management, the
Legal staff or an HR representative.

 

While this Code assigns basic responsibilities to all employees for implementing
the Company’s ethics policies, all supervisors are responsible for taking
actions to assure that employees under their supervision are familiar with and
understand the standards or conduct expected of all employees.

 

Basic Policies Applicable to All IR Employees

 

I.                                         Comply with All Applicable Laws and
Regulations

 

All employees must comply with all applicable laws and government regulations in
the United States and in other countries where IR conducts business. Without
limitation, attention should particularly be paid to statutes and regulations in
the following areas : antitrust, anti-money laundering and export control.

 

Determining which acts may raise legal issues may sometimes be unclear. Whenever
doubt or ambiguity exists, advice of the Legal Department should be obtained.

 

II. Fair Dealings with Customers, Suppliers and Other Third Parties

 

Employees are expected to be truthful, accurate and complete in all
representations to customers and suppliers. The submission of a proposal,
quotation or other document or any written statement that is false, incomplete
or misleading could result in liability for the Company, the employee and the
supervisors who condone such practices.

 

Employees are also expected to do business only with reputable and qualified
suppliers and representatives and should follow appropriate business procedures
to assure such parties’ qualifications.

 

 

--------------------------------------------------------------------------------


 

 

•                  Improper Payments

 

The Company does not permit nor condone bribes, kickbacks, or any other illegal
or improper payments, transfers or receipts to any third party or any IR
employee.

 

II.                                     Deal Honestly with Governments and
Governmental Officials

 

Company employees are required to comply with U.S. and foreign laws concerning
dealings with foreign officials. In general, employees may not promise, offer or
make any payments in money, products, or services to any foreign official in
exchange for, or in order to bring about, favorable business treatment or to
affect any government decision.

 

The Foreign Corrupt Practices Act (FCPA) specifically prohibits bribery of
foreign officials and requires all domestic companies to maintain reasonably
complete and accurate books and records which satisfy FCPA requirements. The
anti-bribery provisions of the FCPA make it a criminal offense to offer a bribe
to a foreign official, foreign political party, party official or candidate for
foreign political office in order to obtain, retain, or direct business to any
person. No Company employee shall engage in any activity, which violates the
FCPA or is likely to circumvent the Company’s systems, procedures and controls
for internal accounting. Company employees are required to seek advice from the
Legal Operation if any issues arise concerning the FCPA.

 

In addition, there are extensive regulations and procedures that may be
applicable when IR is conducting business with a governmental entity. Employees
are expected to consult with the Legal Department when dealing directly with any
government entity.

 

IV. Deal Honestly as an IR Employee

 

•                  Maintain Accurate Books and Accounts

 

All Company payments and other transactions must be properly authorized by
management and be accurately and completely recorded on the Company’s books and
records in accordance with generally accepted accounting principles and
established corporate accounting policies. It is a violation of Company policy
to make false, incomplete or misleading entries or statements. No undisclosed or
unrecorded Company funds shall be established for any purpose and no Company
funds shall be placed in any personal or non-corporate account.

 

Time records must be filled out in a complete, accurate and timely manner.
Employees are to ensure that hours worked and costs are applied to the account
for which they were in fact incurred.

 

The employee’s signature on a time record is his/her representation that the
time recorded accurately reflects the number of hours worked on the specified
project or job order.

 

The supervisor’s signature is a representation that the time record has been
reviewed and that steps have been taken to verify the validity of the hours
reported and the correct allocation of those hours.

 

 

--------------------------------------------------------------------------------


 

•                  Avoid Conflicts of Interests or Outside Interests Which Could
Reflect Unfavorably On IR

 

The Company expects its employees to devote their full working time and efforts
to the Company’s interests and to avoid any activity that might detract from or
conflict with the Company’s interests or unfavorably reflect on the Company or
its reputation. In particular, employees may not have any employment, consulting
or other business relationship with a competitor, customer or supplier of the
Company or invest in any competitor, customer, or supplier of the Company
(except for moderate holdings of publicly traded securities) unless the employee
has the advance written permission of the appropriate Company officer after
consultation with the Legal Operations.

 

In addition employees should not (a) take for themselves personally
opportunities that are discovered through the use of corporate property,
information or position; (b) use corporate property, information, or position
for personal gain; and (c) compete with the company.  Employees, officers and
directors owe a duty to the company to advance its legitimate interests when the
opportunity to do so arises.

 

It is imperative that any actual or potential conflicts be disclosed immediately
to Company management. Failure to disclose this conflict of interest is a
violation of Company policy and may result in disciplinary action, including
termination.

 

•                  Protect Confidential Company Information

 

Employees may not disclose to any outside party, unless specifically authorized
in writing by management and pursuant to established policies and procedures,
any non-public business, financial, personnel, or technological information,
plans or data which they have acquired or otherwise have access to during
employment at the Company.

 

Upon termination of employment, employees may not copy, take, or retain any
documents containing Company restricted information.

 

The prohibition against disclosing Company restricted information extends
indefinitely beyond any period of employment. Each employee’s agreement to
protect the confidentiality of such information is considered an important
condition of his or her employment at the Company.

 

V. Follow All Published IR Policies

 

In addition to this policy, IR periodically issues other policies relating to
specific legal or integrity areas. These policies may focus more extensively on
specific issue areas and may include additional procedures or programs relating
to such policies. Such policies are also included within this Code and employees
are expected to fully comply with those policies as well. Other published
policies include those on Equal Employment Opportunity/Sexual Harassment,
Insider Trading, Internet Use, Environment, Health and Safety, Export/Import
Compliance and Financial Reporting.

 

Reporting Violations and Discipline

Strict adherence to this Code of Ethics is vital. Supervisors are responsible
for taking actions to ensure that employees adhere to the provisions of the Code
and are periodically educated about the

 

--------------------------------------------------------------------------------


 

provisions of this Code.

 

For clarification or guidance on any point in the Code, please consult your
supervisor, a Human Resources representative or the Company’s Legal Department.

 

Employees are expected to report any suspected violations of the Code or other
irregularities to their supervisor, the Human Resources Department or the Legal
Department.

 

No adverse action or retribution of any kind will be taken against an employee
for reporting a suspected violation of this Code or other suspected
irregularity.

 

Violations of the Code may result in discipline, up to and including immediate
termination.

 

--------------------------------------------------------------------------------